DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			General Remarks
1/ Claims 1-20 are pending
2/ Claims 1, and 11 are independent
3/ IDS filed 03/04/2022 has been considered
4/ application claims priority date of 05/31/2018

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The corresponding claim limitations of the corresponding claims is indicated below.
Claims 1,  and 21 of 17687469
Claims 1, and 21 of US pat. No. 11336506
at a first time, compute a set of metrics for a plurality of groups of streaming 5sessions wherein a streaming session in a group is associated with streaming of slate content, and wherein streaming of the slate content is associated with streaming of a content

at a first time, compute, for each group of streaming sessions in the plurality of groups of streaming sessions, a respective set of aggregate metrics, wherein a set of aggregate metrics is computed for a group of streaming sessions based at least in part on measurements made with respect to instances of the advertisement that were played or attempted to be played during streaming sessions in the group of streaming sessions
based at least in part on the set of metrics, identify an anomaly with respect to the streaming of the slate content; 


identify anomalous behavior in the group of streaming sessions, wherein identifying the anomalous behavior in the group of streaming sessions comprises detecting an anomaly in the average volume level that instances of the advertisement were played at across the streaming sessions in the group of streaming sessions 
10diagnose a cause of the identified anomaly with respect to the streaming of content; and generate an alert based at least in part on the diagnosis; 

diagnose a cause of the identified anomalous behavior, the diagnosing comprising identifying one or more groups of streaming sessions as sources of the anomalous behavior; and generate an alert based at least in part on the diagnosing


Claims 1, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11of U.S. Patent No. 11336506. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, the scope of the patent anticipates that of the instant application. Hence, claim limitations of the instant application would have been anticipated over the limitations of the patent application.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 11-14, 15is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US pg. no. 20170188094), further in view Meir (US pg. no. 20150170196), further in view of Patil (US pg. no. 20180100784).
Regarding claim  1. Ionescu discloses a system, comprising: 
a processor ([0049] discloses a real-time tracking collection engine 120 ) configured to: 
at a first time, compute a set of metrics for a plurality of groups of streaming 5sessions ( [0025] discloses as a result of collecting information regarding video playback, ad playback, and QoS metrics, exemplary methods and systems provide metrics such as, but not limited to, concurrent streams (group of streaming sessions), peak concurrent streams, ad impressions, ad drop off, revenue, buffering impacted streams, average bitrate, and error rate for a video asset. Determining the metric corresponds to computing; [0152] and [0157]-[0162] discloses  an example method 800 for tracking and collecting metrics (computing metrics) and events; [0157] in step 810, data is collected for tracked video (streaming content) and ad (slate content) events; [0158] In step 812, a determination is made as to whether a tracking interval has elapsed (streaming session); [0159] In step 814, events collected by repeating step 810 during the tracking interval are optimized; [0160] Next, in step 816, the optimized events from step 814 are serialized to create an optimized structure or format needed by a target server), wherein a streaming session in a group is associated with streaming of slate content, and wherein streaming of the slate content is associated with streaming of a content([0039] discloses Computer-implemented systems and methods are disclosed for real-time collection and tracking of events related to playback of video content (streaming content) and advertisements (slate content) included within. The association of the video content and the advertisement within streaming session corresponds to association of streaming content and slate content respectively); 
a  memory coupled to the processor and configured to provide the processor with instructions (([0049] discloses a real-time tracking collection engine 120. The memory used by the real-time collection engine corresponds to memory).  
But Ionescu does not explicitly disclose:
based at least in part on the set of metrics, identify an anomaly with respect to the streaming of the slate content; 
However, in the same field of endeavor, Meir discloses  based at least in part on the set of metrics, identify an anomaly with respect to the streaming of the slate content ([0013] discloses receive current performance data  (metric used to determine performance corresponds to metric) associated with a current online ad entity; determine a class with which the current online ad entity is associate; fetch historical performance data (metric) associated with one or more historical online ad entities associated with the class; and compare a behavior of the current performance data with a behavior of the historical performance data, to detect an abnormal trend (detecting anomaly) in the behavior of the current online ad entity).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the Ionescu with Meir. The modification would allow identifying anomalous condition in an advertisement streaming session. The modification would allow monitoring different performance parameters of the advertisement playing to identify outlier condition that need to be corrected for an effective advertisement rendering platform and ad performance.
But, the combination does not explicitly disclose:
10diagnose a cause of the identified anomaly with respect to the streaming of content; and generate an alert based at least in part on the diagnosis; 
However, in the same field of endeavor Patil discloses diagnose a cause of the identified anomaly with respect to the streaming of the slate content ([0023]-[0024] discloses [0023] At S230, a second plurality of data associated with a second time period is received from the machine. The second plurality of data may comprise time-series data (streaming data). [0024] At 240, an anomaly in the second plurality of data may be determined; [0014] discloses a framework to detect anomalies/faults associated with time-series data (streaming); [0027] to determine a cause of the anomaly, a feature extraction unit 420 may apply a transform (diagnosing) to the preprocessed signal which may provide feature vectors;[0030] discloses classification unit 430 determines a root cause of the anomaly; fig. 2 S230-S240 discloses determining anomaly of time series data (streaming of slate content)); and
 generate an alert based at least in part on the diagnose ([0027] and [0030] discloses to determine a cause of the anomaly, a feature extraction unit 420 may apply a transform (diagnosing) to the preprocessed signal which may provide feature vectors; [0030] discloses Once the classification unit 430 determines a root cause of the anomaly, information indicating the root cause of the anomaly (generated alert)  may be sent to a service layer (alert), such as service layer 150, to notify a user).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Patil. The modification would allow effective root-cause identification and alerting system to effectively enable identification of root-causes for effective mitigation of root cause of anomalies.
Regarding claim  152. The combination discloses system recited in claim 1.
Ionescu discloses wherein a content player streamed the slate content in conjunction with streaming of the content asset ([0035] discloses ad insertion mechanism 240 can retrieve and insert the advertisement(s) (slate content) into the video conten (asset)t as it is being played in a video player 136; [0131] discloses CDN 104CDN (first entity) 104 performs step 552 to retrieve metadata for the requested video content (an instance of content requested by user) and then performs step 554 to retrieve a video asset 135 corresponding to the video content indicated in asset request 132.  At this point, CDN (first entity)104 sends the retrieved video asset 135 to core player 238 (streaming session of the video content), wherein the content player generated a first session entity associated with streaming of the slate content (fig. 3, 340 ad session) and a second session entity associated with streaming of the content asset (fig. 3, 340 discloses video session streaming and collecting its metric), and wherein the content player generated a first heartbeat comprising streaming information associated with the first session entity and a second 20heartbeat comprising streaming information associated with the second session entity (fig. 3, 341 discloses collected event data (heartbeat) for the ad playback session (first session entity) that is to be reported by sender 118; fig. 2 discloses core player 238 collects events (heartbeat) of playing ad and sends using 118) and a second heartbeat comprising streaming information associated with the second session entity (fig. 3, 341 discloses collected event data (heartbeat) for the video playback session (first session entity) that is  to be reported by sender 118; fig. 2 discloses core player 238 collects events (heartbeat) of playing video and sends using 118)..  
Regarding claim 3. The combination discloses system recited in claim 2, wherein the content player included, in the first heartbeat, a pointer to the second session entity ([0085] discloses video asset data can also be sent with events 125 (first heartbeat).  For example, such asset data can include one or more of the following data items: a video identifier (video ID), an asset ID (an ad placed within a video that corresponds to pointer to the second session entity), and an asset type (i.e., VOD, live video, linear broadcast, or advertisement)).  


Regarding claim 4. The system recited in claim 1.
Ionescu discloses, wherein the processor is further configured to receive a preconfigured threshold for a metric ([0105] discloses parameters (metrics) received from that client device 134 have reached some predefined threshold values).
Regarding claim 1511. The combination discloses a method, comprising: 
All other limitations of claim 11 are similar with the limitations of claim 1 above. Claim 11 is rejected on the analysis of claim 1 above.
Regarding claim 12. The combination discloses method of claim 11.
All other limitations of claim 12 are similar with the limitations of claim 2 above. Claim 12 is rejected on the analysis of claim 2 above.
Regarding claim 13. The combination discloses the method of claim 12.
All other limitations of claim 13 are similar with the limitations of claim 3 above. Claim 13 is rejected on the analysis of claim 3 above.
Regarding claim 14. The combination discloses the method of claim 11.
All other limitations of claim 14 are similar with the limitations of claim 4 above. Claim 14 is rejected on the analysis of claim 4 above.
Claims 5-6, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US pg. no. 20170188094), Meir (US pg. no. 20150170196), and  Patil (US pg. no. 20180100784), further in view Herwadkar (US pg. no. 20190308509).
Regarding claim  255. The combination discloses system recited in claim 4.
Ionescu discloses a group of sessions in which the slate content was streamed
But, the combination does not exility disclose:
 wherein the processor is further configured to determine, for a group of sessions in which the content was streamed, a confidence interval with respect to the metric.  
	However, in the same field of endeavor, Herwadkar discloses wherein the processor is further configured to determine, for a session, a confidence interval with respect to the metric ([0113] discloses calculate a confidence score 226 associated with a detected anomaly 224. The metric on which the anomaly is detected corresponds to aggregated metric).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Herwadkar. The modification would allow detecting events meeting a certain level to be identified as anomalous. The modification would allow selectively identifying events to be anomalous and those events that do not meet level of confidence as non-anomalous as a result enabling less processing and less firing of anomaly alarm.
Regarding claim 6. The combination discloses the system recited in claim 5.
Ionescu discloses, wherein the processor is configured to identify anomalous behavior in the group of sessions with respect to the metric at least in part by comparing the confidence interval to the preconfigured threshold (([0113] discloses a threshold is then applied to similarities to determine if anomaly is found in query and/ or calculate a confidence score 226 associated with a detected anomaly. Similarities may be compared to a similarity threshold 222 to determine if query differs enough from non-anomalous queries to be anomalous; [0060] discloses the system may calculate a confidence score based on the amount by which a given threshold (e.g., frequency threshold, similarity threshold, etc.) is not met by query 106.  The confidence score may be included with the outputted indication of anomaly 136 and/or factors 138 to further facilitate assessment and/or management of anomalous relational database queries. Comparing the threshold with the confidence score corresponds to comparing).  
Regarding claim  515. The combination discloses method of claim 14.
All other limitations of claim 15 are similar with the limitations of claim 5 above, and is rejected on the analysis of claim 5 above.
Regarding claim 16. The combination discloses the method of claim 15.
All other limitations of claim 16 are similar with the limitations of claim 6 above, and is rejected on the analysis of claim 6 above.
Claims 7-8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US pg. no. 20170188094), Meir (US pg. no. 20150170196), and  Patil (US pg. no. 20180100784), further in view Umeda (Us pg. No. 20130080264).
Regarding claim 7. The combination discloses the system recited in claim 1.
But, the combination does not explicitly disclose:
wherein the set of metrics comprises a percentage of time 5that the slate content was played for the content asset.  
However, in the same field of endeavor, Umeda discloses wherein the set of metrics comprises a percentage of time 5that the slate content was played for the content asset ([0198] discloses what point in a given ad's play-time (percentage of time 5that the slate content ) was the ad clicked by the user or what the minimum play-time needs to lapse (percentage of time 5that the slate content ) before a user will click an ad. These metrics are highly relevant to an advertiser because they help advertisers determine if an ad's content appeals to its target audience).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Umeda. The modification would allow using metric based monitoring and adjusting ad content to adapt the ad towards the target user for efficient advertisement system.
Regarding claim 8. The combination discloses system recited in claim 7.
Mier discloses, wherein identifying the anomaly comprises determining metric for the content asset exceeds a threshold (([0013] discloses receive current performance data  (determined set of metric metric) associated with a current online ad entity; determine a class with which the current online ad entity is associate; fetch historical performance data (threshold) associated with one or more historical online ad entities (baseline) associated with the class; and compare a behavior of the current performance data with a behavior of the historical performance data, to detect an abnormal trend (detecting anomaly) in the behavior of the current online ad entity).
Umeda discloses Slate content metric that is the percentage of time that the slate content was played ([0198] discloses what point in a given ad's play-time (percentage of time 5that the slate content ) was the ad clicked by the user or what the minimum play-time needs to lapse (percentage of time 5that the slate content )before a user will click an ad. These metrics are highly relevant to an advertiser because they help advertisers determine if an ad's content appeals to its target audience).
Regarding claim  1017. The combination discloses method of claim 11.
All other limitations of claim 17 are similar with the limitations of claim 7 above, and is rejected on the analysis of claim 7 above.
Regarding claim 18. The combination discloses the method of claim 17.
All other limitations of claim 18 are similar with the limitations of claim 8 above, and is rejected on the analysis of claim 8 above.
Claims 9-10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US pg. no. 20170188094), Meir (US pg. no. 20150170196), and  Patil (US pg. no. 20180100784), further in view “Cross-Check of Analysis Modules and Reasoner Interactions”, herein after Manferdini.
Regarding claim 9. The combination discloses the system recited in claim 1.
But, the combination does not explicitly disclose:
wherein the processor is configured perform the diagnosis 10at least in part by generating a diagnosis graph, wherein nodes of the diagnosis graph correspond to groups of streaming sessions in which the slate content was played.  
However, in the same field of endeavor, Manferdini discloses wherein the processor is configured perform the diagnosis 10at least in part by generating a diagnosing graph (fig. 3.9 discloses diagnosis graph is used to identify root cause of anomaly of a Youtube session in a large-scale network. It discloses Diagnosis graph associated to the detection and troubleshooting support of large-scale QoE-based anomalies in YouTube session), wherein different nodes of the diagnosis graph correspond to different groups of streaming sessions in which instances of the advertisement were played or to be played (fig. 3.9 discloses diagnosis graph is used to identify root cause of anomaly of a Youtube session in a large-scale network. It discloses Diagnosis graph associated to the detection and troubleshooting support of large-scale QoE-based anomalies in YouTube session. The source of the Youtube streaming session in the graph in which advertisement are to be played corresponds to nodes).  
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Manferdini. The modification would allow identifying root cause of an anomaly for a system comprising a large set of sessions. The modification would allow tracking and identifying root cause for a detected anomaly for large group of sessions fast and efficiently.
Regarding claim 10. The combination discloses the system recited in claim 9.
Ionescu discloses wherein the group of streaming sessions is associated with a corresponding set of attributes, the corresponding set of attributes comprising at least one of content identifier, advertisement server, or type of advertisement insertion  ([0085] discloses video asset data can also be sent with events 125 . For example, such asset data can include one or more of the following data items: a video identifier (video ID) that corresponds to content identifier, an asset ID (an ad placed within a video), and an asset type (i.e., VOD, live video, linear broadcast, or advertisement) that corresponds to type of advertisement insertion. The video and ad session corresponds to the group of streaming session).

Regarding claim 19. The combination discloses the method of claim 11.
All other limitations of claim 19 are similar with the limitations of claim 9 above, and is rejected on the analysis of claim 9 above.
Regarding claim 20. The combination discloses the method of claim 19.
Ionescu discloses  wherein the group of streaming sessions is associated with a corresponding set of attributes, the corresponding set of attributes comprising at least one of content identifier, advertisement server, or type of advertisement insertion (([0085] discloses video asset data can also be sent with events 125 . For example, such asset data can include one or more of the following data items: a video identifier (video ID) that corresponds to content identifier, an asset ID (an ad placed within a video), and an asset type (i.e., VOD, live video, linear broadcast, or advertisement) that corresponds to type of advertisement insertion. The video and ad session corresponds to the group of streaming session).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached  M-F 9:00AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445